PER CURIAM.
Petitioner Ruskin was suspended from the practice of law for a period of six months beginning January 18, 1961 and continuously thereafter until he should have paid the cost of the proceedings culminating in the entry of the order.1
On July 27, 1961 petitioner filed with the Board of Governors of The Florida Bar his petition for reinstatement. On December 10, 1962 petitioner filed with the Board of Governors of The Florida Bar a petition to resign therefrom in which he voluntarily withdrew his petition for reinstatement and requested he be allowed to resign from The Florida Bar. Upon consideration of the matter by the Board of Governors, it entered its judgment on the 28th of December, 1962,2 granting the request of the petitioner, Stephen L. Ruskin, for leave to resign without permission to be reinstated.
Upon consideration of the record herein, it is ordered that the aforesaid judgment of The Florida Bar allowing the petitioner Ruskin to resign without leave for reinstatement is in all respects approved and confirmed and adopted as the judgment of this Court.
It is so ordered.
*2ROBERTS, C. J., and TERRELL, THOMAS, DREW and THORNAL, JJ., concur.

. State ex rel. Florida Bar v. Ruskin, Fla. 1961, 126 So.2d 142.


. The original of such judgment was filed in this Court January 9, 1963.